 Case 2:19-cv-12976-AJT-EAS ECF No. 1 filed 10/10/19            PageID.1   Page 1 of 8



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

STEPHEN SCHROECK,

      Plaintiff,
                                                   Civil Action No. 19-12976
v.

FORTISTAR SERVICES 2, LLC, a
Foreign Limited Liability Company,
                                                   JURY TRIAL DEMANDED
     Defendants.
______________________________/

                                         COMPLAINT

                                    I.     SUMMARY

      1.         This case concerns an energy company (“Fortistar Services 2, LLC”)

and its former employee who regularly worked over 100 hours a week in a non-

exempt position but was not properly compensated for all of the overtime hours he

worked.

      2.         Defendant’s conduct violates the FLSA, which requires non-exempt

employees, such as Plaintiff, to be compensated for his overtime work at a rate of

one and one-half times his regular rate of pay. See 29 U.S.C. § 207(a).

           II.      SUBJECT MATTER JURISDICTION AND VENUE

      3.         This Court has jurisdiction over the subject matter of this action under

29 U.S.C. § 216(b) and 28 U.S.C. § 1331.
 Case 2:19-cv-12976-AJT-EAS ECF No. 1 filed 10/10/19        PageID.2    Page 2 of 8



      4.     This Court has the authority to grant declaratory relief pursuant to the

FLSA and the Federal Declaratory Judgment Act (“DJA”), 28 U.S.C. §§ 2201-02.

      5.     Venue is proper in this Court under 28 U.S.C. §1391 because a

substantial part of the events or omissions giving rise to the claims occurred within

the Eastern District of Michigan.

      6.     Defendant conducts substantial and not isolated business in the Eastern

District of Michigan.

      7.     Defendant has agents and employees in the Eastern District of

Michigan.

      8.     Defendant has a business located in the Eastern District of Michigan.

                 PARTIES AND PERSONAL JURISDICTION

      9.     At all times relevant hereto, Plaintiff Stephen Schroeck was an

individual residing in Wayne County, Michigan.

      10.    Defendant Fortistar Services 2, LLC is a Delaware Limited Liability

Company for the purpose of accumulating monetary profit.

                            III.    FLSA COVERAGE

      11.    At all material times, Defendant has been and “employer” within the

meaning of 3(d) of the FLSA. 29 U.S.C. § 203(d).

      12.    At all material times, Plaintiff was Defendant’s “employee” within the

meaning of the FLSA. 29 U.S.C. § 203(e).
                                         2
  Case 2:19-cv-12976-AJT-EAS ECF No. 1 filed 10/10/19    PageID.3   Page 3 of 8



       13.   Defendant determined the rate and the method of payment for

Plaintiff.

       14.   Defendant maintained some records regarding the time Plaintiff

worked, but failed to maintain full and accurate time records in contravention of

the FLSA’s recordkeeping requirement.

               ENTERPRISE AND INDIVIDUAL COVERAGE

       15.   At all material times, Defendant has been an enterprise within the

meaning of 3(r) of the FLSA. 29 U.S.C. § 203(r).

       16.   At all material times, Defendant has been an enterprise in commerce

or in the production of goods for commerce within the meaning of 3(s)(1) of the

FLSA because they have had employees engaged in commerce. 29 U.S.C. §

203(s)(1).

       17.   Specifically, Defendant’s employees have sold goods that have been

moved or produced in interstate commerce to Defendant’s customers.

Additionally, Defendant’s employees, including Plaintiff, have handled materials

that have been moved or produced in interstate commerce, which were used in the

course of Defendant’s business operations.

       18.   Defendant advertises on the internet and processes credit cards from

out of state customers.


                                        3
 Case 2:19-cv-12976-AJT-EAS ECF No. 1 filed 10/10/19      PageID.4   Page 4 of 8



      19.   Furthermore, Defendant has had, and continues to have, an annual

gross business volume in excess of $500,000.00 per annum.

      20.   At all material times, Plaintiff was an individual employee who

engaged in commerce or in the production of goods for commerce as required by

29 USC § 206-207.

                             WAGE VIOLATIONS

      21.   Defendant misclassified Plaintiff as a non-exempt manager.

      22.   As such, Defendant paid Plaintiff a salary, instead of paying him

hourly.

      23.   Defendant did not compensate Plaintiff overtime for the hours he

worked beyond 40 hours in a week.

                                 IV.    FACTS

      24.   Defendant is an energy services company.

      25.   From approximately May 2004 through March 2019, Plaintiff worked

for Defendant.

      26.   Although Plaintiff was required to and did in fact frequently work

more than forty (40) hours per workweek, he was not compensated at the FLSA

mandated time-and-a-half rate for hours in excess of forty (40) per workweek.

      27.   Defendant’s method of paying Plaintiff in violation of the FLSA was

willful and was not based on a good faith and reasonable belief that its conduct
                                        4
 Case 2:19-cv-12976-AJT-EAS ECF No. 1 filed 10/10/19       PageID.5    Page 5 of 8



complied with the FLSA.

      28.     Defendant misclassified Plaintiff with the intent to avoid paying him

in accordance to the FLSA.

      29.     At all material times, Defendant operated as a “single enterprise”

within the meaning of 3(r)(1) of the FLSA. 29 U.S.C. § 203(r)(1).          That is,

Defendant performs related activities through unified operation and common

control for a common business purpose.

              V.   COUNT ONE: VIOLATION OF 29 U.S.C. § 207

      30.     Plaintiff incorporates all allegations contained in the foregoing

paragraphs.

      31.     Defendant’s practice of failing to pay Plaintiff time-and-a-half rate

for hours in excess of forty (40) per workweek violates the FLSA. 29 U.S.C. § 207.

      32.     None of the exemptions provided by the FLSA regulating the duty of

employers to pay overtime at a rate not less than one and one-half times the regular

rate at which its employees are employed are applicable to Defendant or Plaintiff.

      33.     Defendant failed to keep adequate records of Plaintiff’s work hours

and pay in violation of section 211(c) of the FLSA. See 29 U.S.C. § 211(c).

      34.     Federal law mandates that an employer is required to keep for three

(3) years all payroll records and other records containing, among other things, the

following information:
                                         5
Case 2:19-cv-12976-AJT-EAS ECF No. 1 filed 10/10/19     PageID.6   Page 6 of 8



          a)    The time of day and day of week on which the employees’

                work week begins;

          b)    The regular hourly rate of pay for any workweek in which

                overtime compensation is due under section 7(a) of the FLSA;

          c)    An explanation of the basis of pay by indicating the monetary

                amount paid on a per hour, per day, per week, or other basis;

          d)    The amount and nature of each payment which, pursuant to

                section 7(e) of the FLSA, is excluded from the “regular rate”;

          e)    The hours worked each workday and total hours worked each

                workweek;

          f)    The total daily or weekly straight time earnings or wages due

                for hours worked during the workday or workweek, exclusive

                of premium overtime compensation;

          g)    The total premium for overtime hours. This amount excludes

                the straight-time earnings for overtime hours recorded under

                this section;

          h)    The total additions to or deductions from wages paid each pay

                period   including   employee    purchase    orders   or   wage

                assignments;


                                      6
 Case 2:19-cv-12976-AJT-EAS ECF No. 1 filed 10/10/19           PageID.7    Page 7 of 8



             i)    The dates, amounts, and nature of the items which make up the

                   total additions and deductions;

             j)    The total wages paid each pay period; and

             k)    The date of payment and the pay period covered by payment.

29 C.F.R. 516.2, 516.5.

      35.    Defendant has not complied with federal law and has failed to

maintain such records with respect to Plaintiff.

      36.    Because Defendant’s records are inaccurate and/or inadequate,

Plaintiff can meet his burden under the FLSA by proving that he, in fact,

performed work for which he was improperly compensated, and produce sufficient

evidence to show the amount and extent of the work “as a matter of a just and

reasonable inference.” See, e.g., Anderson v. Mt. Clemens Pottery Co.¸ 328 U.S.

680, 687 (1946).

      37.    As a direct and proximate result of Defendant’s deliberate

underpayment of wages, Plaintiff has been damaged in the loss of wages for one or

more weeks of work with Defendant.

      38.    Plaintiff is entitled to an award of liquidated damages.

      39.    Plaintiff is entitled to an award of reasonable attorneys’ fees and costs.




                                           7
 Case 2:19-cv-12976-AJT-EAS ECF No. 1 filed 10/10/19         PageID.8   Page 8 of 8



                             DAMAGES SOUGHT

      40.    Plaintiff is entitled to recover his unpaid overtime compensation.

      41.   Plaintiff is also entitled to an amount equal to all of his unpaid wages

and fees as liquidated damages. 29 U.S.C. § 216(b).

      42.   Plaintiff is entitled to recover his attorney’s fees and costs as required

by the FLSA. 29 U.S.C. § 216(b).

                             VI.    JURY DEMAND

      43.   Plaintiff hereby demands trial by jury.



                                   Respectfully submitted,

                                   MORGAN & MORGAN, P.A.

                                   By: /s/ Warren D. Astbury
                                       WARREN ASTBURY (P82416)
                                       Florida Bar No.: 78056
                                       California Bar No.: 311962
                                       Illinois Bar No.: 6298999
                                       2000 Town Center, Suite 1900
                                       Southfield, MI 48075
                                       (313) 251-1399
                                       wastbury@forthepeople.com

                                       Attorney for Plaintiff

Dated: October 10, 2019




                                          8
